                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MARY GRACE PURGANAN,                            Case No. 18-cv-03102-HSG
                                   8                     Plaintiff,                        ORDER GRANTING MOTION TO
                                                                                           DISMISS
                                   9              v.
                                                                                           Re: Dkt. Nos. 15, 11
                                  10       WELLS FARGO BANK N.A,
                                  11                     Defendant.

                                  12            Pending before the Court is the motion to dismiss Plaintiff Mary Grace Purganan’s First
Northern District of California
 United States District Court




                                  13   Amended Complaint, Dkt. No. 14 (“FAC”), filed by Defendant Wells Fargo Bank N.A. (“Wells

                                  14   Fargo”). Dkt. No. 15. The Court finds this matter appropriate for disposition without oral

                                  15   argument and the matter is deemed submitted. See Civil L.R. 7-1(b). For the following reasons,

                                  16   the Court GRANTS Defendant’s motion.

                                  17       I.   BACKGROUND

                                  18            The operative First Amended Complaint, filed on June 21, 2018, alleges four causes of

                                  19   action under California and Federal law based on Defendant’s alleged mishandling of Plaintiff’s

                                  20   loan modification application. See Dkt. No. 14 (“FAC”). In 2007, Plaintiff obtained a $515,000

                                  21   mortgage secured by Plaintiff’s property located at 89 Muirwood Drive, Daly City, California

                                  22   94014 (the “Property”). FAC ¶¶ 1, 6–7. Defendant recorded a notice of default on Plaintiff’s

                                  23   mortgage in October 2015.1 Dkt. No. 12-1. On July 27, 2017, Plaintiff submitted a loan

                                  24
                                       1
                                  25     Defendant has requested that the Court take judicial notice of the Notice of Default. Dkt. No. 12.
                                       The Notice of Default is a publicly-recorded document, and the Court GRANTS Defendant’s
                                  26   unopposed request for judicial notice. See Jara v. Aurora Loan Servs., 852 F. Supp. 2d 1204,
                                       1205 n.2 (N.D. Cal. 2012), aff'd sub nom. Jara v. Aurora Loan Servs., LLC, 633 F. App'x 651 (9th
                                  27   Cir. 2016) (taking judicial notice of a notice of default); see also Khoja v. Orexigen Therapeutics,
                                       Inc., 899 F.3d 988, 999 (9th Cir. 2018); United States v. Ritchie, 342 F.3d 903, 908–909 (9th Cir.
                                  28   2003). The Court considers the representations within the judicially-noticeable materials as
                                       demonstrations of what Defendant understood at the time the representations were made.
                                   1   modification application to Defendant. FAC ¶ 8. Between that date and October 5, 2017, Plaintiff

                                   2   alleges that she submitted all documents in support of that loan modification requested by

                                   3   Defendant. Id. ¶¶ 9–10. Defendant recorded a Notice of Trustee’s Sale against the Property on

                                   4   October 11, 2017. Id. ¶ 10.

                                   5    II.     LEGAL STANDARD
                                   6            A.   Rule 12(b)(6) Standard
                                   7            Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                   8   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                   9   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  10   granted under Federal Rule of Civil Procedure 12(b)(6). Fed. R. Civ. P. 12(b)(6). “Dismissal

                                  11   under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or

                                  12   sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr.,
Northern District of California
 United States District Court




                                  13   521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule 12(b)(6) motion, a plaintiff must plead

                                  14   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                  15   550 U.S. 544, 570 (2007). A claim is facially plausible when a plaintiff pleads “factual content

                                  16   that allows the court to draw the reasonable inference that the defendant is liable for the

                                  17   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  18            In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  19   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  20   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  21   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  22   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  23   2008).

                                  24   III.     DISCUSSION
                                  25            A.   Completeness
                                  26            Defendant contends that Plaintiff has failed to allege a violation of California Civil Code

                                  27

                                  28
                                                                                          2
                                   1   Sections 2924.11(a)2 and 12 C.F.R. 1024.41(g), pursuant to the Real Estate Settlement Procedures

                                   2   Act (RESPA), 12 U.S.C. § 2601 et. seq., because Plaintiff “does not provide factual allegations to

                                   3   support her legal conclusion that she submitted a complete application to Defendant on October 5,

                                   4   2017.” Dkt. No. 15 at 5–6.

                                   5          California Civil Code section 1024.41(b)(1) states: “A complete loss mitigation application

                                   6   means an application in connection with which a servicer has received all the information that the

                                   7   servicer requires from a borrower in evaluating applications for the loss mitigation options

                                   8   available to the borrower.” 12 C.F.R. § 1024.41(b)(1). The FAC alleges that Plaintiff “submitted

                                   9   all of the documents requested by Defendant within the time frame required.” FAC ¶ 10. Taking

                                  10   all allegations in the FAC as true, Plaintiff has plausibly alleged that the application submitted on

                                  11   October 5, 2017 was complete within the meaning of the statute.

                                  12          B.     Damages
Northern District of California
 United States District Court




                                  13          Defendant contends that Plaintiff has failed to plead any damages attributable to

                                  14   Defendant’s conduct. Dkt. No. 15 at 8–9. “Federal district courts have found sufficiently pled

                                  15   actual damages include the assertion of concrete harms caused by the RESPA violation itself, not

                                  16   harms generally resulting from a plaintiff's default and the foreclosure of his or her home.”

                                  17   Jenkins v. JPMorgan Chase Bank, N.A., 216 Cal. App. 4th 497, 532 (2013), as modified (June 12,

                                  18   2013), and disapproved of on other grounds by Yvanova v. New Century Mortg. Corp., 62 Cal. 4th

                                  19   919 (2016).

                                  20          Plaintiff alleges damages including “the imminent loss of her property to foreclosure; an

                                  21   accumulation of late fees and additional charges on the loan account while Defendant mishandled

                                  22   the review; the loss of reputation and goodwill within the community, and extreme emotional

                                  23   distress.” FAC ¶ 33. Plaintiff has failed to plead damages resulting from the RESPA violation

                                  24
                                       2
                                  25     The FAC cites a version of section 2924.11 that was repealed as of December 31, 2018 and
                                       amended such that it no longer applies to a notice of sale. Compare Cal. Civ. Code § 2924.11(a)
                                  26   (January 1, 2018) with Cal. Civ. Code § 2924.11(a) (January 1, 2019). Plaintiff’s claims brought
                                       under section 2924.11 are therefore DISMISSED. See Rankin v. Longs Drug Stores California,
                                  27   Inc., 169 Cal. App. 4th 1246, 1256 (2009) (“When a pending action seeks recovery based on a
                                       statutorily-based obligation, and that statutory provision is repealed by legislation not containing
                                  28   an express saving clause, the California courts have consistently concluded the pending actions
                                       should be abated.”).
                                                                                          3
                                   1   and not from Plaintiff’s own default. See Jenkins, 216 Cal. App. 4th at 533 (Plaintiff’s allegations

                                   2   “fail[ed] to show her claimed damages for fees, negative credit reports, and emotional distress

                                   3   were plausibly incurred because of the alleged RESPA violation, and were not the consequences

                                   4   of her earlier default”).

                                   5           Likewise, because Plaintiff’s negligence and UCL causes of action rely on the same dual-

                                   6   tracking allegations underlying Plaintiff’s RESPA claim, Plaintiff has not alleged damages

                                   7   attributable to Defendant’s unlawful conduct. See Graham v. Bank of Am., N.A., 226 Cal. App.

                                   8   4th 594, 614 (2014) (finding no causation for damages where the “prospect of losing the home to

                                   9   foreclosure [was] the result of default, not the alleged conduct of defendants”).

                                  10   IV.     CONCLUSION
                                  11           For the foregoing reasons, the Court GRANTS with leave to amend Defendant’s motion to

                                  12   dismiss as to all claims. Any amendment must be made within 21 days of this order. The Court
Northern District of California
 United States District Court




                                  13   SETS a case management conference on March 12, 2019 at 2:00 p.m. The parties are directed to

                                  14   file a case management statement, including a proposed case schedule, on or before March 5,

                                  15   2019. Docket Number 11 is terminated as moot.

                                  16           IT IS SO ORDERED.

                                  17   Dated: 1/31/2019

                                  18                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
